DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1,17-18,20-26 and 29-36 are pending and examined below. This action is in response to the claims filed 9/2/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 9/2/22, regarding 35 U.S.C. § 103 have been fully considered and are not found persuasive.
Regarding the teachings of Hennequet relative to the driving style desired by the driver, Remarks pg. 3, it is an explicit recitation of at least one adjustment parameter for guiding the vehicle and which characterizes a driving style.  Applicants remarks is correct in reiterating the deficiencies of Hennequet, as stated in the Non-Final Office Action of 5/4/22 pg. 4, in that Hennequet does not explicitly disclose the body parameter being a physiological value or being directly tied to a subjective perception of the driving style and driving style adjustment thereof.
Applicant’s Remarks, pg. 4, asserts that Yopp only discloses changing the vehicle operations in response to a human driver’s physical state and not that the physical state is dependent upon a subjective reaction to the autonomous operations or driving style.  While Yopp does not explicitly disclose what might be the cause of certain medical situations that require adjustment, it does disclose “showing an image of the driver, measuring respiration, pulse rate, etc.” (¶14) which record physiological changes to the user regardless of the cause, and therefore would record changes to the user’s body parameter caused by the subjective perception of the driving style in the correlating driving scenario.  Applicant’s Specification ¶93 discloses the different measurements used in detecting “the objective values of the body parameter are thereby selected such that they can characterize a subjective perception of the driving style of a driver assistance system 1. Particularly feasible for this purpose are an occupant's heart rate, blood pressure, adrenaline level and/or respiratory pattern” which mirror the specific body parameter measurements disclosed within Yopp.
Applicant’s remarks, pg. 4, further asserts Yopp does not improve the subjective perspective of the vehicle occupants other than the driver as well.  While this is a valid statement, the claim only recites that the body parameter is of “a vehicle occupant” which is covered by the teachings of a driver of a vehicle.  If the invention is directed towards analyzing passengers as well as a driver then it must explicitly recite that notion which may overcome the art of record.
Applicant’s remarks, pg. 4-5, asserts that it would not have been obvious for one of ordinary skill in the art to have combined the teachings of Hennequet with the teachings of Yopp.  However both systems disclose autonomous vehicle control systems utilizing driver specific information in the path planning operations of the autonomous vehicle.  Applicant’s remarks assets the emergency takeover conditions of Yopp undermines the operations of Hennequet by ignoring the consumption/pollutant reductions and also by changing the vehicle from reaching the preprogrammed destination however, it would have been obvious to one of ordinary skill in the art before the filing date to have prioritized a medical emergency over pollution reductions, but even still, that is only one disclosure of Yopp.  Yopp ¶22 discloses the possibility for “if the driver does not require assistance but is merely impaired, e.g., under the influence of alcohol or some other drug, the autonomous driving module 106 may be employed to safely deliver the driver to his or her destination” which discloses taking into consideration driver physiological data and decides there is enough physiological change to disable manual driving but not enough to change the original route plan.  Therefore due to the above reasons as well as the reasons disclosed in the Non-Final Rejection of 5/4/22 the combination is maintained.
Applicant’s remarks, pg. 5 middle, asserts that the biometric parameters read by Yopp are not used in the same manner as recited in claims 1 and 29, however the above arguments are reiterated. Yopp does disclose “showing an image of the driver, measuring respiration, pulse rate, etc.” (¶14) which record physiological changes to the user regardless of the cause, and therefore would record changes to the user’s body parameter caused by the subjective perception of the driving style in the correlating driving scenario.  Applicant’s Specification ¶93 discloses the different measurements used in detecting “the objective values of the body parameter are thereby selected such that they can characterize a subjective perception of the driving style of a driver assistance system 1. Particularly feasible for this purpose are an occupant's heart rate, blood pressure, adrenaline level and/or respiratory pattern” which mirror the specific body parameter measurements disclosed within Yopp.
Applicant’s remarks, pg. 5 bottom, asserts there is no teaching of the combination of an adjustment parameter, a body parameter, and an input parameter, however the claim reads the adjustment parameter is based on the at least one input parameter and that the boundary condition is based on the combination of the adjustment parameter, the body parameter, and the input parameter, however Hennequet discloses inputting a departure point and an arrival point as well as positions of accelerator pedal, brake pedal, and steering wheel corresponding to the recited input parameters, drivers characteristics corresponding to the recited body parameter, and subdivided field ranges corresponding to the recited adjustment parameter based on the input parameter (Hennequet - ¶38-40 and ¶50).  While the body parameter from Hennequet does not disclose the utilization of the physiological values the combination discloses all of the elements as claimed.
Yopp further discloses the boundary condition is based on the combination of the adjustment parameter, the body parameter, and the input parameter with element 260 assessment of impairment/modify driving actions corresponding to the recited adjustment parameter, based on the detected impairment corresponding to the recited body parameter, and determining whether to take the driver to his or her destination corresponding to the recited user input (Yopp - ¶22-24 and Fig. 2).  Therefore both references individually teach the combination of elements for determining the boundary condition. 35 USC 103 rejections are maintained.

While certain elements of the invention as a whole may have distinguishing features, they must explicitly be claimed to overcome possible interpretations of the prior art. The office advises the utilization of interviews in the process of creating the most efficient and constructive examination process in that the interpretations of the examiner and applicant of both the art of record as well as the present application are expressed in a mutual agreement in order to create and push forward the most productive discussions/amendments to move towards allowance.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 17, 21-26, and 29-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hennequet et al. (US 2010/0299054) in view of Yopp (US 2015/0066284).

Regarding claims 1 and 29, Hennequet discloses a system for managing the operation of a vehicle including a method for producing control data for rule-based driver assistance for guiding a vehicle by a driver assistance system (Fig. 2 Steps 8-11), the method comprising: 
detecting values of at least one input parameter which at least partially characterizes a driving scenario (¶38 - mode of running of the vehicle corresponds to the recited driving scenario, the position and of the rate of depression of the accelerator pedal, of the brake pedal, of the position and of the rate of angular displacement of the steering wheel, etc corresponds to the recited values of the input parameters); 
detecting values, via at least one sensor, of at least one adjustment parameter for guiding at least one of the vehicle and which characterizes a driving style and a body parameter which is a physiological value that characterizes body functions of a vehicle occupant in the same time period (¶37-39 – parameter relating to driving style desired by the driver on the basis of the current state and forecasted state of the driver corresponds to the recited body parameter, where both accelerator and brake pedals correspond to the recited sensors, and parameters relating to the journey correspond to the recited parameter for guiding the vehicle),
determining at least one boundary condition for adjusting the at least one adjustment parameter according to the at least one input parameter, based on the detected values of the at least one adjustment parameter, the body parameter and the at least one input parameter (¶38-40 – different fields of the journey correspond to the recited boundary conditions, or states at which the parameters are analyzed utilizing driving style running parameter); and
emitting control data for guiding the vehicle, via an interface, which takes into account the at least one boundary condition as a rule (Fig. 2, ¶39-40, and ¶56-58 - navigation system monitor corresponds to the recited interface, proposed change of route corresponds to the recited emitting control data for guiding the vehicle, and different fields of the journey correspond to the recited boundary conditions, or states at which the parameters are analyzed).
enabling at least intermittently highly automated or fully automated guidance of the vehicle (¶35 – low speed vehicle following mode or speed regulating mode corresponding to the recited at least intermittently highly automated guidance).
While Hennequet does disclose the use of utilizing a body parameter (¶37-39), it does not explicitly disclose the body parameter being a physiological value or being directly tied to a subjective perception of the driving style, being a combination of the parameters or autonomously control of braking/steering/acceleration.
However, Yopp discloses an autonomous vehicle control system based on driver biometrics including performing highly automated or fully automated guidance of the vehicle by the driver assistance system during a time period (Abstract);
the body parameter specifically characterizing a subjective perception of the driving style in the driving scenario in the same time period (Fig. 2 and ¶4 – element 205, begin driving corresponding to the recited driving scenario in the same time period where element 210 detects driver state based on biometric data related to a vehicle operator, e.g., heart rate, respiration, pupil dilation, body temperature, state of consciousness, etc),
when the body parameter is detected to change in the time period, determining at least one boundary condition for adjusting the at least one adjustment parameter according to the at least one input parameter, the at least one boundary condition being determined based on a combination of all of the detected values of the adjustment parameter(s), the body parameter, and the input parameter(s);guiding the vehicle at least intermittently in a highly automated or fully automated manner based on the control data representing the ideal steering and/or braking and/or accelerating trajectory, wherein the values of the at least one input parameter, the body parameter, and the at least one adjustment parameter are detected during automatic guidance of the vehicle by the driver assistance system (¶16-29 and Fig. 2 – based on medical or drug impairment change such as heart attack, falling asleep, etc corresponding to the recited body parameter change in the driving time period modifying driving actions corresponding to the recited boundary condition based on biometric data corresponding to the recited body parameter, element 280 corresponding to the recited input parameters characterizing the driving scenario, and adjusting one or more driving actions corresponding to the recited adjustment parameters in autonomous mode).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for managing the operation of a vehicle of Hennequet with the autonomous vehicle driver impairment detection/action system of Yopp in order to allow an autonomous vehicles to take into account a human driver's state or condition in executing vehicle operations (Yopp - ¶1).

Regarding claim 16, Hennequet further discloses guiding the vehicle at least intermittently based on the control data (¶42 - alternative routes correspond to the guiding the vehicle and each of the immediate, middle and far fields corresponds to the recited intermediately where many points of control data are listed in ¶42).

Regarding claim 17, Hennequet further discloses the at least one boundary condition emulates a driver or driver group driving style (¶37 - running parameters relating to the driver corresponds to the recited boundary condition emulating a driver style).

Regarding claim 21, Hennequet further discloses simulating, concurrent with the guiding of the vehicle, at least one future driving scenario based on values of the at least one input parameter (¶42-44 - computation of alternative routes corresponds to the recited future driving scenario guiding a vehicle based on imposing restrictions of various kinds on the driver corresponding to the recited input parameter) and 
simulating at least one trajectory of the vehicle based on the at least one future driving scenario (¶42 - computation of alternative routes corresponds to the recited simulating at least one trajectory), 
wherein the control data is based on the at least one simulated trajectory (¶41-44 – driver and running parameters are taken into consideration with the alternative routes).  

Regarding claim 22, Hennequet further discloses the simulating step occurs in real time based on real-time data of a present driving scenario (¶49 – updated dynamically corresponds to the recited real-time updates).  

Regarding claim 23, Hennequet further discloses a plurality of possible prospective trajectories is simulated, and the method (Fig. 5 and ¶69 - various possibilities for the trip corresponds to the recited plurality of possible prospective trajectories) further comprises: 
evaluating the plurality of possible prospective trajectories based on at least one boundary condition (¶70-74 – various parameters are discloses including different boundary conditions such as emissions, battery charge, slope etc), 
wherein the control data reflects a best-rated prospective trajectory (¶69 - decides that the best option corresponds to the recited control data reflecting the best rated trajectory).  

Regarding claim 24, Hennequet further discloses the at least one boundary condition characterizes a driving style attribute selected from the following group: driving time, emission, energy consumption, safety, driving dynamics, drivability, perceived efficiency, perceived safety (¶70-76 – various parameters are discloses including different boundary conditions such as emissions, battery charge corresponding to the recited energy consumption, slope corresponding to the recited driving dynamics, stop light timing corresponding to the recited driving time, etc).  

Regarding claim 25, Hennequet further discloses a plurality of boundary conditions is considered, and corresponding driving style attributes are weighted differently (¶36, and ¶69-71 – certain parameters are prohibited whereas some are simply taken into account corresponding to the recited different weights of parameters).  

Regarding claim 26, Hennequet further discloses the determining of the at least one boundary condition provides for the at least one body parameter to not exceed at least a predefined limit value (¶40 - speed restrictions correspond to the recited threshold of a boundary condition).  

Regarding claims 30 and 32, Hennequet does not explicitly disclose the use of a body parameter including physiological data however Yopp further discloses the body parameter data includes at least one of heart rate, blood pressure, adrenaline level, and respiratory pattern of the driver (¶4).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for managing the operation of a vehicle of Hennequet with the autonomous vehicle driver impairment detection/action system of Yopp in order to allow an autonomous vehicles to take into account a human driver's state or condition in executing vehicle operations (Yopp - ¶1).

Regarding claim 31, Hennequet further discloses the vehicle occupant is a driver of the vehicle (¶13 - driving characteristics specific to the driver corresponding to the recited characteristics of vehicle occupant designating the driver).

Regarding claims 33 and 35, while Hennequet does disclose the use of boundary conditions, input, adjustment and body parameters (¶37-40), Yopp more explicitly discloses the at least one boundary condition includes at least one combination of at least input parameters, values of which are associated with the at least one adjustment parameter and the body parameter (¶16-29 and Fig. 2 – based on medical or drug impairment change such as heart attack, falling asleep, etc corresponding to the recited body parameter change in the driving time period modifying driving actions corresponding to the recited boundary condition based on biometric data corresponding to the recited body parameter, element 280 corresponding to the recited input parameters characterizing the driving scenario, and adjusting one or more driving actions corresponding to the recited adjustment parameters in autonomous mode).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for managing the operation of a vehicle of Hennequet with the autonomous vehicle driver impairment detection/action system of Yopp in order to allow an autonomous vehicles to take into account a human driver's state or condition in executing vehicle operations (Yopp - ¶1).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hennequet et al. (US 2010/0299054) in view of Yopp (US 2015/0066284), as applied to claim 1 above, in view of Urmson et al. (US 8,634,980).

Regarding claim 18, Hennequet further discloses the at least one boundary condition emulates an adapted driver or driver group driving style (¶37 - running parameters relating to the driver corresponds to the recited boundary condition emulating a driver style) but Hennequet does not disclose an autonomous vs manual driving modes.
However, Urmson discloses a driving pattern recognition system including driver-specific autonomous driving when it identifies which driver is currently in the driver's seat which reflects different perceptions of the driver or driver group between automatic guidance and manual guidance of the vehicle (Column 2, Lines 5-12).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the driver parameter based driving change system of Hennequet in view of Yopp with the autonomous/manual mode system of Urmson in order to recognize the type of driver, such as a teenage driver or an older driver, and modify the driving parameters in response to the recognition (Urmson – Column 1, Lines 35-40).

Regarding claim 20, Hennequet further discloses the at least one adjustment parameter indicates whether the driver will change the guiding of the vehicle by the driver assistance system, upon a combination of the at least one adjustment parameter with the at least one input parameter (¶53-54 and Fig. 2 – running parameters correspond to the recited adjustment parameter which is combined with the characteristics of the driver corresponding to the recited input parameter to determine the mode/route to guide the vehicle).  
Hennequet does not disclose the use of autonomous guiding of the vehicle however Urmson further discloses driver-specific autonomous driving when it identifies which driver is currently in the driver's seat which reflects the change between automatic guidance and manual guidance of the vehicle (Column 2, Lines 5-12).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the driver parameter based driving change system of Hennequet in view of Yopp with the autonomous/manual mode system of Urmson in order to recognize the type of driver, such as a teenage driver or an older driver, and modify the driving parameters in response to the recognition (Urmson – Column 1, Lines 35-40).

Claims 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hennequet et al. (US 2010/0299054) in view of Yopp (US 2015/0066284), as applied to claim 1 above, in view of Dobler et al. (US 2007/0182529).

Regarding claims 34 and 36, While Hennequet does disclose the use of utilizing a body parameter (¶37-39), it does not explicitly disclose the body parameter being a physiological value or being directly tied to a subjective perception of the driving style.
However, Dobler further discloses the at least one boundary condition characterizes a driving style attribute, which is a property that triggers a subjective perception or impression in the driver (¶36-41 – driver load or workload corresponding to the recited boundary condition utilizing the driving style where the workload determines a disposition of the driver corresponding to the recited subjective perception of impression of the driver).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for managing the operation of a vehicle of Hennequet in view of Yopp with the physiologically interpreted disposition of the driver in order to determine, predict, and apply the optimum workload to a driver to prevent driver performance deterioration (Dobler - ¶15-16).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kaneko et al. (US 5,521,580) discloses a danger avoidance system for a vehicle including determines from the movement of the driver's line of sight and the position of the traffic signal, that the driver is watching the traffic signal and the traffic condition around the traffic signal and determines, from the changing driver's blood pressure, pulse count and body temperature, that the driver is aware of the dangerous traveling mode, and then the procedure is ended (Col 8 - ¶2).

Hiei et al. (US 2018/0118219) discloses a system for monitoring physiological conditions of a driver including situational/environmental features and feedback (¶53).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/BEHRANG BADII/            Primary Examiner, Art Unit 3665